ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art discloses a reinforcing plate between the first case member and the second case member, wherein the first bonding member bonds the reinforcing plate to the first case member and bonds the reinforcing plate to the second case member; however, the closest prior art fails to disclose or render obvious the valve wherein a bonding strength between the first case member or the second case member and the reinforcing plate is higher than a bonding strength between the first case member and the second case member, in combination with the remaining limitations of the claim, the base claim and any intervening claim(s).
Regarding claim 5, the closest prior art fails to disclose or render obvious the support plate having a third cavity at a position facing the air outlet in the thickness direction, in combination with the remaining limitations of the claim, the base claim and any intervening claim(s).
Regarding claim 8, the closest prior art fails to disclose or render obvious the valve, wherein the support plate has a thin portion at a position facing the air outlet, wherein the thin portion has a smaller thickness than other portions of support plate, in combination with the remaining limitations of the claim, the base claim and any intervening claim(s).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HAILEY K. DO/Primary Examiner, Art Unit 3753